UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: July 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Most preferred securities posted significant gains during the twelve-month period ended July 31, 2014, rebounding strongly from weakness in fiscal 2013. For the year, John Hancock Preferred Income Fund III returned 13.59% at net asset value (NAV) and 5.60% at closing market price. The difference in the fund’s performance at NAV and its performance at closing market price is that the market price is subject to the dynamics of secondary market trading, which could cause the fund to trade at a discount or premium to its NAV at any time. For the same twelve-month period, the Barclays U.S. Aggregate Bond Index returned 3.97%, and the Bank of America Merrill Lynch Hybrid Preferred Securities Index returned 8.51%. Among the fund’s best-performing holdings were some preferred securities we bought in 2013 when they were under stress and therefore priced attractively, in our opinion. In this category, we saw good results from PPL Capital Funding, Inc., NextEra Energy Capital Holdings, Inc., and Duke Energy Corp. The financials sector was host to some of the fund’s other best performers, such as the preferreds of Royal Bank of Scotland Group PLC, RBS Capital Funding Trust, and Kimco Realty Corp. In contrast, the fund lost ground by owning the common stock of FirstEnergy Corp. During the period, the fund used certain derivatives to help mitigate the negative effects of potentially higher interest rates. The fund also held interest-rate swaps to manage the fund’s borrowing costs. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. An investment in the fund is subject to investment and market risks, including the possible loss of the entire principal invested. Fixed-income investments are subject to interest-rate risk; their value will normally decline as interest rates rise. An issuer of securities held by the fund may default, have its credit rating downgraded, or otherwise perform poorly, which may affect fund performance. The fund’s use of leverage creates additional risks including greater volatility of the fund’s NAV, market price, and returns. There is no assurance that the fund’s leverage strategy will be successful. The fund normally will invest at least 25% of its total assets in the industries comprising the utilities sector, which includes telecommunications companies, measured at the time of purchase. When the fund’s investments focus on one or more sectors of the economy, they are far less diversified than the broad securities markets. This means that the fund may be more volatile than other mutual funds, and the value of its investments may go up and down more rapidly. Specifically, utilities can be hurt by higher interest costs in connection with capital construction programs, costs associated with environmental and other regulations and the effects of economic declines, surplus capacity, and increased competition. In addition, the fund may invest in financial services companies, which can be hurt by economic declines, changes in interest rates, and regulatory and market impacts. The fund’s investments in securities of foreign issuers involve special risks, such as political, economic, and currency risks, and differences in accounting standards and financial reporting. 6 Preferred Income Fund III | Annual report Portfolio summary Top 10 Issuers (34.3% of Total Investments on 7-31-14) Royal Bank of Scotland 5.1% Entergy 3.3% Bank of America/Merrill Lynch 3.8% Public Storage, Inc. 3.1% ING Groep NV 3.5% Qwest Corp. 3.0% Morgan Stanley 3.3% Wells Fargo & Company 3.0% U.S. Bancorp 3.3% PPL Capital Funding, Inc. 2.9% Sector Composition Financials 62.1% Energy 1.3% Utilities 25.9% Industrials 1.1% Telecommunication Services 8.0% Short-Term Investments 0.2% Consumer Staples 1.4% Country Composition United States 88.3% Spain 0.9% United Kingdom 5.4% Bermuda 0.2% Netherlands 5.2% Quality Composition AA 1.0% A 7.6% BBB 59.5% BB 24.2% B 6.9% CCC & Below 0.1% Common Stocks 0.5% Short-Term Investments 0.2% 1 As a percentage of the fund’s total investments on 7-31-14. 2 Cash and cash equivalents are not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the fund may focus on particular sectors, its performance may depend on the performance of those sectors. The fund’s investments in securities of foreign issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 4 Each security trades in U.S. dollars. 5 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 7-31-14 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Preferred Income Fund III 7 Fund’s investments As of 7-31-14 Shares Value Preferred Securities (a) 146.7% (96.6% of Total Investments) (Cost $849,080,920) Consumer Staples 2.0% Food & Staples Retailing 2.0% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 135,000 12,150,000 Financials 92.8% Banks 24.5% Barclays Bank PLC, Series 3, 7.100% (Z) 355,000 9,109,299 Barclays Bank PLC, Series 5, 8.125% (Z) 515,000 13,281,850 BB&T Corp., 5.200% 680,000 15,048,400 BB&T Corp., 5.625% (Z) 200,000 4,712,000 HSBC Finance Corp., Depository Shares, Series B, 6.360% 615,000 15,454,950 HSBC Holdings PLC, 8.000% (Z) 63,500 1,718,945 HSBC USA, Inc., 6.500% (Z) 135,000 3,407,400 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 313,500 8,031,870 Santander Holdings USA, Inc., Series C, 7.300% (Z) 463,000 11,658,340 The PNC Financial Services Group, Inc., 5.375% 35,000 811,300 The PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 210,000 5,718,300 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 160,000 4,372,800 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (Z) 888,000 25,183,680 Wells Fargo & Company, 6.000% 483,000 11,891,460 Wells Fargo & Company, 8.000% (Z) 374,000 10,958,200 Wells Fargo & Company (6.625% to 3-15-24, then 3 month LIBOR + 3.690%) 150,000 4,135,500 Capital Markets 9.3% Morgan Stanley, 6.625% 60,000 1,517,400 Morgan Stanley Capital Trust III, 6.250% 160,000 4,046,400 Morgan Stanley Capital Trust IV, 6.250% (Z) 845,000 21,294,000 Morgan Stanley Capital Trust V, 5.750% 100,000 2,514,000 Morgan Stanley Capital Trust VII, 6.600% 30,000 754,500 State Street Corp., 5.250% 62,000 1,426,620 The Bank of New York Mellon Corp., 5.200% 45,000 1,042,200 The Goldman Sachs Group, Inc., 6.125% (Z) 877,000 22,477,510 8 Preferred Income Fund III | Annual report See notes to financial statements Shares Value Consumer Finance 0.6% Navient LLC, 6.000% (Z) 50,000 $1,099,500 SLM Corp., Series A, 6.970% (Z) 44,899 2,182,091 Diversified Financial Services 25.8% Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 17,000 460,530 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 396,500 10,388,300 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 311,000 8,546,280 General Electric Capital Corp., 4.700% 115,000 2,641,550 ING Groep NV, 7.050% (Z) 445,000 11,432,050 ING Groep NV, 7.200% 765,000 19,729,350 JPMorgan Chase & Company, 5.500% 60,000 1,354,200 JPMorgan Chase & Company, 6.700% 30,000 764,400 JPMorgan Chase Capital XXIX, 6.700% (Z) 687,500 17,538,125 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 475,000 12,136,250 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 415,000 10,628,150 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 430,000 11,059,600 RBS Capital Funding Trust V, 5.900% 719,900 17,076,028 RBS Capital Funding Trust VI, 6.250% (Z) 330,000 7,870,500 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 916,000 21,306,160 Insurance 16.3% Aegon NV, 6.375% (Z) 280,000 7,137,200 Aegon NV, 6.500% (Z) 330,000 8,358,900 American Financial Group, Inc., 7.000% (Z) 490,000 12,764,500 MetLife, Inc., Series B, 6.500% (Z) 1,000,000 25,520,000 PLC Capital Trust V, 6.125% (Z) 190,000 4,788,000 Prudential Financial, Inc., 5.750% (Z) 119,000 2,975,000 Prudential PLC, 6.500% (Z) 129,638 3,283,731 RenaissanceRe Holdings, Ltd., Series C, 6.080% 60,000 1,507,200 The Phoenix Companies, Inc., 7.450% 574,500 13,914,390 W.R. Berkley Corp., 5.625% (Z) 730,000 16,687,800 Real Estate Investment Trusts 16.1% Duke Realty Corp., Depositary Shares, Series J, 6.625% 638,100 16,131,168 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 151,600 3,824,868 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 118,500 3,003,975 Kimco Realty Corp., 6.000% (Z) 950,000 23,332,000 Public Storage, Inc., 5.200% 255,000 5,729,850 Public Storage, Inc., 5.750% 395,000 9,657,750 Public Storage, Inc., 6.350% 220,000 5,610,000 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 142,000 3,763,000 See notes to financial statements Annual report | Preferred Income Fund III 9 Shares Value Real Estate Investment Trusts (continued) Public Storage, Inc., Series P, 6.500% (Z) 123,000 $3,173,400 Senior Housing Properties Trust, 5.625% (Z) 700,000 16,156,000 Ventas Realty LP, 5.450% 210,000 5,000,100 Thrifts & Mortgage Finance 0.2% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 922,400 Industrials 1.7% Machinery 1.7% Stanley Black & Decker, Inc., 5.750% (Z) 415,000 10,196,550 Telecommunication Services 12.1% Diversified Telecommunication Services 5.2% Qwest Corp., 6.125% 20,000 470,000 Qwest Corp., 7.000% 60,000 1,543,800 Qwest Corp., 7.375% (Z) 777,500 20,378,275 Qwest Corp., 7.500% 174,500 4,606,800 Verizon Communications, Inc., 5.900% (Z) 148,000 3,771,040 Wireless Telecommunication Services 6.9% Telephone & Data Systems, Inc., 6.875% 473,000 11,772,970 Telephone & Data Systems, Inc., 7.000% (Z) 415,000 10,345,950 United States Cellular Corp., 6.950% (Z) 742,000 18,572,260 Utilities 38.1% Electric Utilities 25.2% Alabama Power Company, 5.200% (Z) 410,000 10,327,900 Duke Energy Corp., 5.125% (Z) 960,000 22,454,400 Entergy Arkansas, Inc., 5.750% 105,100 2,681,101 Entergy Louisiana LLC, 5.250% (Z) 240,000 5,760,000 Entergy Louisiana LLC, 5.875% (Z) 312,625 8,115,745 Entergy Louisiana LLC, 6.000% (Z) 242,038 6,118,721 Entergy Mississippi, Inc., 6.000% 112,500 2,828,250 Entergy Mississippi, Inc., 6.200% (Z) 156,706 4,010,107 FPL Group Capital Trust I, 5.875% (Z) 295,000 7,407,450 Gulf Power Company, 5.750% (Z) 140,000 3,626,000 HECO Capital Trust III, 6.500% 228,100 6,008,154 Interstate Power & Light Company, 5.100% (Z) 75,000 1,851,750 NextEra Energy Capital Holdings, Inc., 5.125% 196,000 4,247,320 NextEra Energy Capital Holdings, Inc., 5.700% (Z) 710,000 17,174,900 PPL Capital Funding, Inc., 5.900% 1,110,000 26,329,200 SCE Trust I, 5.625% 180,000 4,185,000 SCE Trust II, 5.100% (Z) 610,000 13,084,500 SCE Trust III (5.750% to 03-15-24, then 3 month LIBOR + 2.990%) 120,000 3,106,800 Multi-Utilities 12.9% BGE Capital Trust II, 6.200% (Z) 762,000 19,050,000 Dominion Resources, Inc., Series A, 8.375% (Z) 249,900 6,422,430 DTE Energy Company, 5.250% (Z) 605,000 14,314,300 DTE Energy Company, 6.500% (Z) 380,000 9,933,200 10 Preferred Income Fund III | Annual report See notes to financial statements Shares Value Multi-Utilities (continued) Integrys Energy Group, Inc., 6.000% (Z) 287,500 $7,397,375 SCANA Corp., 7.700% 756,000 19,474,560 Shares Value Common Stocks 0.7% (0.5% of Total Investments) (Cost $5,435,057) Utilities 0.7% Electric Utilities 0.7% FirstEnergy Corp. 127,000 3,963,670 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 1.5% (1.0% of Total Investments) (Cost $9,517,500) Financials 1.5% Banks 1.5% CA Preferred Funding Trust (Q) 7.000 10-30-14 $9,000,000 9,135,000 Corporate Bonds 2.6% (1.7% of Total Investments) (Cost $14,588,957) Energy 2.0% Oil, Gas & Consumable Fuels 2.0% Energy Transfer Partners LP (P) 3.257 11-01-66 12,900,000 11,997,000 Utilities 0.6% Electric Utilities 0.6% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q)(Z) 6.250 02-01-22 3,000,000 3,255,000 Par value Value Short-Term Investments 0.3% (0.2% of Total Investments) (Cost $2,001,000) Repurchase Agreement 0.3% Repurchase Agreement with State Street Corp. dated 7-31-14 at 0.000% to be repurchased at $2,001,000 on 8-1-14, collateralized by $2,050,000 Federal Home Loan Mortgage Corp., 1.100% due 10-5-17 (valued at $2,042,313, including interest) $2,001,000 2,001,000 Total investments (Cost $880,623,434) † 151.8% Other assets and liabilities, net (51.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. See notes to financial statements Annual report | Preferred Income Fund III 11 Notes to Fund’s investments LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 7-31-14 was $492,146,988. † At 7-31-14, the aggregate cost of investment securities for federal income tax purposes was $880,653,264. Net unrealized appreciation aggregated $19,436,434, of which $36,293,135 related to appreciated investment securities and $16,856,701 related to depreciated investment securities. The fund had the following country concentration as a percentage of total investments on 7-31-14: United States 88.3% United Kingdom 5.4% Netherlands 5.2% Spain 0.9% Bermuda 0.2% Total 100.0% 12 Preferred Income Fund III | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $880,623,434) $900,089,698 Cash 156 Cash held at broker for futurescontracts 884,000 Cash segregated at custodian for swapcontracts 990,000 Dividends and interestreceivable 1,351,393 Swap contracts, atvalue 594,029 Receivable for futures variationmargin 31,872 Other receivables and prepaidexpenses 31,140 Totalassets Liabilities Committed facility agreementpayable 309,500,000 Swap contracts, atvalue 1,515,357 Interestpayable 14,713 Payable toaffiliates Accounting and legal servicesfees 26,599 Trustees’fees 2,405 Other liabilities and accruedexpenses 101,808 Totalliabilities Netassets Net assets consistof Paid-incapital $740,055,312 Undistributed net investmentincome 2,336,060 Accumulated net realized gain (loss) on investments and swapagreements (168,390,775) Net unrealized appreciation (depreciation) on investments, futures contracts and swapagreements 18,810,809 Netassets Net asset value pershare Based on 31,563,738 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $18.78 See notes to financial statements Annual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $54,531,038 Interest 1,400,015 Total investmentincome Expenses Investment managementfees 6,536,284 Accounting and legal servicesfees 157,332 Transfer agentfees 30,135 Trustees’fees 51,025 Printing andpostage 115,400 Professionalfees 93,185 Custodianfees 75,553 Stock exchange listingfees 16,087 Interestexpense 2,706,961 Other 33,901 Totalexpenses Less expensereductions (5,750) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 3,938,544 Swapcontracts (1,317,282) Change in net unrealized appreciation (depreciation)of Investments 21,094,529 Futurescontracts 265,873 Swapcontracts 278,376 Net realized and unrealizedgain Increase in net assets fromoperations 14 Preferred Income Fund III | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 7-31-14 7-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $46,120,940 $47,149,972 Net realized gain(loss) 2,621,262 (30,620,010) Change in net unrealized appreciation(depreciation) 21,638,778 (1,112,208) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (46,285,065) (46,253,723) From fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan — 996,404 Total increase(decrease) Netassets Beginning ofyear 568,715,491 598,555,056 End ofyear Undistributed net investmentincome Shareactivity Sharesoutstanding Beginning ofyear 31,563,738 31,511,994 Issued pursuant to Dividend ReinvestmentPlan — 51,744 End ofyear See notes to financial statements Annual report | Preferred Income Fund III 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 7-31-14 Cash flows from operating activities Net increase in net assets from operations $70,380,980 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (100,013,541) Long-term investments sold 102,987,699 Increase in short term investments (1,456,000) Net amortization of premium (discount) (4,328) Decrease in futures variation margin (31,872) Decrease in dividends and interest receivable 83,248 Decrease in payable for investments purchased (379,211) Decrease in unrealized appreciation of swap contracts 134,567 Decrease in cash segregated at custodian for swap contracts 10,000 Increase in cash at broker for futures contracts (884,000) Increase in other receivables and prepaid expenses (403) Decrease in unrealized depreciation of swap contracts (412,943) Decrease in payable to affiliates (5,705) Decrease in interest payable (523) Decrease in other liabilities and accrued expenses (8,803) Net change in unrealized (appreciation) depreciation on investments (21,094,529) Net realized gain on investments (3,938,544) Net cash provided by operating activities Cash flows from financing activities Distributions to shareholders (46,285,065) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 16 Preferred Income Fund III | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 7-31-14 7-31-13 7-31-12 7-31-11 7-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.46 1.49 1.50 1.48 1.49 Net realized and unrealized gain (loss) oninvestments 0.77 (0.99) 1.13 0.76 2.67 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.47) (1.47) (1.39) (1.35) (1.22) From tax return ofcapital — (0.13) Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) Total return at market value (%) 2 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $593 $569 $598 $558 $530 Ratios (as a percentage of average net assets): Expenses beforereductions 1.75 1.69 1.73 1.91 4 1.92 Expenses includingreductions 5 1.75 1.69 1.73 1.72 4 1.78 Net investmentincome 8.21 7.82 8.46 8.39 4 9.70 Portfolio turnover (%) 12 16 16 19 14 Total debt outstanding end of period (inmillions) $310 $310 $294 $287 $263 Asset coverage per $1,000 ofdebt 6 $2,915 $2,838 $3,036 $2,943 $3,019 1 Based on average daily sharesoutstanding. 2 Total return based on net asset value reflects changes in fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Includes non-recurring litigation fees which represent 0.13% of average net assets. After insurance recovery, impact to net expenses and net investment income ratios was less than 0.01%. 5 Expenses excluding interest expense were 1.26%, 1.22%, 1.23%, 1.17%, and 1.14% for the periods ended 7-31-14, 7-31-13, 7-31-12, 7-31-11, and 7-31-10,respectively. 6 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As the outstanding amount of borrowings changes, the level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. See notes to financial statements Annual report | Preferred Income Fund III 17 Notes to financial statements Note 1 — Organization John Hancock Preferred Income Fund III (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. The fund intends to qualify as an investment company under Topic 946 of Accounting Standards Codification of US GAAP. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
